Filed Pursuant to Rule 424(b)(3) Registration No.333-153880 Delta Oil & Gas, Inc. OFFER TO PURCHASE all of the outstanding common shares of The Stallion Group on the basis of 0.333333of a share of Delta Oil & Gas, Inc. and cash in the amount of $0.0008 for each Stallion Group common share Delta Oil & Gas, Inc. (“Delta,” “we,” “us,” or “our company”), hereby offers to purchase all of the outstanding common shares of The Stallion Group (“Stallion”). The offer will be open for acceptance until the expiry time, which is 5:00p.m. (Eastern time) onMarch 17,2009, unless extended or withdrawn. Stallion’s common shares are listed for trading on the Over-the-Counter Bulletin Board (“OTCBB”), under the symbol “SLGR.” Our common stock is listed on the OTCBB under the symbol “DOIG.” Under the offer, each Stallion common share that is tendered in the offer and accepted for purchase will be exchanged for 0.333333 of a share of Delta common stock, par value $0.001, and $0.0008 in cash, without interest, subject to the terms and conditions of this prospectus. The Stallion shares exchanged for shares of common stock of Delta will have the rights, privileges, restrictions and conditions described in this prospectus. The offer is subject to certain conditions, each of which is set forth in the section entitled “The Offer— Conditions of the Offer” on page68 of this prospectus. The offer is being made only for Stallion’s common shares and is not being made for any warrants, options or other securities that may entitle the holder to acquire common shares of Stallion. Any holder of these securities who wishes to accept the offer must exercise or convert those securities according to their terms and deposit the common shares received upon exercise or conversion in accordance with the procedures described in this prospectus for the offer under the sections entitled “The Offer— Time for Acceptance” and “The Offer— Manner of Acceptance” on pages70 and 71, respectively, of this prospectus.
